Citation Nr: 1030629	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-20 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) by reason of service-connected 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1974.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the RO that 
granted service connection for PTSD and assigned a rating of 50 
percent, effective on November 11, 2006.

In April 2010, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge; a transcript of this 
hearing is associated with the claims file.

At the hearing, the Veteran indicated in his testimony that he 
was prevented from working by his service-connected PTSD.

The Court has held that a TDIU rating is encompassed in a claim 
for increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's 
claim for a higher initial rating for PTSD includes a claim for 
TDIU.

The issues of a higher rate of compensation for the service-
connected PTSD to include as based on a TDIU rating is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran if further action is 
required.


REMAND

At the hearing, the Veteran indicated that he received all of his 
PTSD treatment through VA.  He was treated on a regular basis 
with his most treatment earlier that month.  The most recent 
treatment record associated with the claims file is in March 
2009.

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Court has held that a TDIU rating is encompassed in a claim 
for increased rating or the appeal of an initial rating.  Rice, 
supra.  Therefore, the Veteran's claim for a higher initial 
rating for PTSD includes a claim for a TDIU rating.

The Veteran's most recent VA examination was in October 2008.  It 
is appropriate at this time to arrange for another examination to 
ascertain the current level of disability regarding the service-
connected PTSD, particularly in light of his assertion that he is 
unable to work secondary to this disability.

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should obtain treatment records 
from the VAMC since September 2007.  After 
securing the necessary authorizations for 
release of this information, the RO should 
seek to obtain copies of all treatment 
records referred to by the Veteran not 
already on file.

2.  The RO should take appropriate steps to 
send the Veteran and his representative, a 
letter requesting that the Veteran provide 
information, and, if necessary, 
authorization, to enable VA to obtain any 
additional evidence pertinent to a claim 
for increased compensation to include a 
TDIU claim.

In particular, the RO should specifically 
request that the Veteran complete and 
submit a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, so that VA will 
have information concerning his past 
employment.  The RO should explain the type 
of evidence that is the Veteran's ultimate 
responsibility to submit to substantiate 
any claim for a TDIU rating and what VA 
will do.

The letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  After securing any necessary release 
forms, all records of medical treatment 
which are not currently associated with the 
Veteran's claims file should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file.

4.  Thereafter, the RO should schedule the 
Veteran for a VA examination to ascertain 
the current severity of his service-
connected PTSD.

The claims folder should be made available 
to the examiner for review.  Any indicated 
testing also should be performed.  The 
examiner should elicit from the Veteran and 
record a complete clinical history, to 
include timely information about his 
employment status.  

The examiner should also report all 
symptoms associated with the service-
connected PTSD with particular attention 
paid to specific criteria set forth in VA's 
schedule for rating psychiatric 
disabilities.

Based on a review of the case, the examiner 
should opine as to whether the Veteran is 
precluded from working at substantially 
gainful employment consistent with 
educational and employment background due 
to his service- connected PTSD and related 
disability.

5.  Following completion of all indicated 
development, the RO should adjudicate the 
claims for increased compensation in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should issue to the Veteran and his 
representative a Supplemental Statement of 
the Case (SOC) addressing the claim for 
increased compensation to include on the 
basis of a TDIU rating. They should be 
afforded a reasonable opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


